Citation Nr: 0814587	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In January 2008, the veteran and his wife provided testimony 
at a hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

At the January 2008 hearing, the veteran submitted a claim 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
This claim is referred to the originating agency for 
appropriate action.


REMAND

The veteran's most recent VA medical examination took place 
in July 2005.  At the January 2008 hearing, the veteran 
testified that his PTSD has worsened since that examination.  
Accordingly, the veteran should be accorded a new VA 
examination to ascertain the current degree of severity of 
his PTSD.

The claims file also includes records of outpatient treatment 
at VA facilities through January 2005.  Ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
the RO or the AMC should obtain any 
records of VA outpatient treatment, to 
include those from the Southern Arizona VA 
Health Center, for the period from January 
2005 to the present.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

2.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD and 
should provide an opinion concerning the 
current degree of social and occupational 
impairment resulting from it and should 
distinguish the manifestations of any non 
service-connected disorders from those of 
the service-connected PTSD.  In addition, 
the examiner should provide a global 
assessment of functioning score based 
solely on the veteran's PTSD and explain 
the significance of the score assigned.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for a higher 
initial rating for PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



